        Case 6:19-cv-06133-HKS Document 14 Filed 09/29/20 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



PATRICK MICHAEL FAETH,

                            Plaintiff,                          6:19-CV-6133Sr
v.

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.



                                 DECISION AND ORDER

              As set forth In the Standing Order of the Court regarding Social Security

Cases subject to the May 21, 2018 Memorandum of Understanding, the parties have

consented to the assignment of this case to the undersigned to conduct all proceedings

in this case, including the entry of final judgment, as set forth in 42 U.S.C. § 405(g).

Dkt. #13.



                                     BACKGROUND

              Plaintiff applied for supplemental security income (“SSI”), with the Social

Security Administration (“SSA”), with a protective date of April 21, 2015, alleging

disability due to degenerative disc disease, cervical disc disease, left arm nerve

damage, depression, anxiety, mood disorder, PTSD and alcoholism. Dkt. #7, pp.127 &

188.



              On October 30, 2017, plaintiff appeared with his case manager from the

Alcohol Crisis Center, Erica Bescozzi, and testified, along with an impartial vocational
        Case 6:19-cv-06133-HKS Document 14 Filed 09/29/20 Page 2 of 12




expert (“VE”), Sakinah Malik, at an administrative hearing before Administrative Law

Judge (“ALJ”), John Costello. Dkt. #7, pp.30-68. Plaintiff dropped out of school in the

eighth grade, but obtained his general equivalency diploma (“GED”). Dkt. #7, p.41.

Plaintiff injured his spine and lost the grip strength in his left arm following a fall from a

tree while he was working for a tree company. Dkt. #7, pp.40-41 & 51. He left Freedom

Village in August because he wasn’t getting along with anyone and was caught smoking

a cigarette. Dkt. #7, pp.42-43. He was residing in a barn without heat or a shower. Dkt.

#7, pp.36 & 38. He does not have a driver’s license. Dkt. #7, p.37. He was going to AA,

but continued to drink a couple beers a day, but not every day, as he doesn’t drink a lot

anymore and was practicing moderation. Dkt. #7, pp.42 & 52. He was taking Depakote

for bipolar disorder and Effexor for depression. Dkt. #7, pp.45-46. He was also receiving

injections for spinal pain, but testified that alcohol was the only thing that helped the

pain. Dkt. #7, pp.47-48. He is able to walk a mile, but can’t stand in one place for any

length of time. Dkt. #7, pp.49-50.



              Ms. Bescozzi testified that she had been plaintiff’s care manager for

approximately nine months. Dkt. #7, p.56. She opined that plaintif f would be unable to

navigate his healthcare needs without her assistance, noting that she often reminded

him about appointments. Dkt. #7, p.61. She testified that plaintiff reported that he was

drinking substantially less than he was when she first started working with him, stating

that she last observed plaintiff to be intoxicated after he was released from Horizons in

September, when the police were called to his residence because he had threatened to

harm himself. Dkt. #7, p.62.



                                              -2-
        Case 6:19-cv-06133-HKS Document 14 Filed 09/29/20 Page 3 of 12




              When asked to assume an individual with the residual functional capacity

(“RFC”), to perform light work, who was limited to occasional handling and reaching,

and no fingering with his non-dominant left hand; no climbing of ladders or scaffolds;

only occasional interaction with co-workers and the general public; and was limited to

simple, routine tasks, the VE testified that plaintiff could not perform his past work, but

could work as a chaperone or sandwich board carrier, both of which are unskilled, light

exertion positions. Dkt. #7, pp.65-66. If limited to low stress work, defined as only

occasional decision making, the VE testified plaintiff could still work as a sandwich

board carrier and could also work as a research subject, which was an unskilled, light

exertion position. Dkt. #7, p.66. The VE further testified that plaintiff could not perform

any unskilled work if he was absent from work four days per month or off task 20% of

his work day. Dkt. #7, p.67.



              The ALJ rendered a decision that plaintiff was not disabled on January 17,

2018. Dkt. #7, pp.10-21. The Appeals Council denied review on December 19, 2018.

Dkt. #7, p.5. Plaintiff commenced this action seeking review of the Commissioner’s final

decision on February 20, 2019. Dkt. #1.



                               DISCUSSION AND ANALYSIS

              “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012). Substantial evidence is defined as “such relevant evidence as



                                             -3-
        Case 6:19-cv-06133-HKS Document 14 Filed 09/29/20 Page 4 of 12




a reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue,

569 F.3d 496, 501 (2d Cir. 2009). If the evidence is susceptible to more than one

rational interpretation, the Commissioner’s determination must be upheld. McIntyre v.

Colvin, 758 F.3d 146, 149 (2d Cir. 2014). “W here an administrative decision rests on

adequate findings sustained by evidence having rational probative force, the court

should not substitute its judgment for that of the Commissioner.” Yancey v. Apfel, 145

F.3d 106, 111 (2d Cir. 1998).



              To be disabled under the Social Security Act (“Act”), a claimant must

establish an inability to do any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than

twelve months. 20 C.F.R. § 404.1505(a). The Commissioner must follow a five-step

sequential evaluation to determine whether a claimant is disabled within the meaning of

the Act. 20 C.F.R. § 404.1520(a). At step one, the claim ant must demonstrate that he is

not engaging in substantial gainful activity. 20 C.F.R. § 404.1520(b). At step two, the

claimant must demonstrate that he has a severe impairment or combination of

impairments that limits the claimant’s ability to perform physical or mental work-related

activities. 20 C.F.R. § 404.1520(c). If the impairment meets or medically equals the

criteria of a disabling impairment as set forth in Appendix 1 of Subpart P of Regulation

No. 4 (the “Listings”), and satisfies the durational requirement, the claimant is entitled to

disability benefits. 20 C.F.R. § 404.1520(d). If the impairment does not meet the criteria

of a disabling impairment, the Commissioner considers whether the claimant has

                                             -4-
        Case 6:19-cv-06133-HKS Document 14 Filed 09/29/20 Page 5 of 12




sufficient RFC for the claimant to return to past relevant work. 20 C.F.R. § 404.1520(e)-

(f). If the claimant is unable to return to past relevant work, the burden of proof shifts to

the Commissioner to demonstrate that the claimant could perform other jobs which

exist in significant numbers in the national economy, based on claimant’s age,

education and work experience. 20 C.F.R. § 404.1520(g).



              In the instant case, the ALJ made the following findings with regard to the

five-step sequential evaluation: (1) plaintiff had not engaged in substantial gainful

activity since his protective application date of April 21, 2015; (2) plaintiff’s degenerative

disc disease in both his lumbar and cervical spine, depression, anxiety, left shoulder

degenerative joint disease and alcoholism in early remission constitute severe

impairments; (3) plaintiff’s impairments did not meet or equal any listed impairment; (4)

plaintiff retained the RFC to perform light work with the following non-exertional

limitations: no ladders, occasional reach, handle and f inger with non-dominant left

hand, simple routine tasks, and occasional interaction with coworkers and the general

public; and (5) plaintiff was not capable of performing his past work as a tree cutter, but

was capable of performing work as a chaperone and sandwich board carrier, both of

which are unskilled, light exertion positions and was not, therefore, disabled within the

meaning of the SSA. Dkt. #7, pp.15-23.



              Plaintiff argues that the ALJ’s RFC is not supported by substantial

evidence because the ALJ failed to explain how the consulting medical opinion

evidence supported his RFC and failed to consider the opinion of the state agency

                                             -5-
        Case 6:19-cv-06133-HKS Document 14 Filed 09/29/20 Page 6 of 12




reviewing consultant. Dkt. #10-1, pp.10-13. Specifically, plaintiff challenges the ALJ’s

failure to adequately address his capacity to deal with stress. Dkt. #10-1, pp.12-14.

Plaintiff further argues that the ALJ failed to properly analyze his history of drug abuse

and alcoholism. Dkt. #10-1, pp.16- 17. Finally, plaintiff argues that the ALJ failed to

identify specific reasons for rejecting his subjective complaints. Dkt. #10-1, pp.17-19.



              The Commissioner responds that the consulting medical opinions are

consistent with the ALJ’s RFC. Dkt. #11-1, pp.5-6. More specifically, the Commissioner

argues that Dr. Caldwell’s assessment of moderate limitations did not preclude

unskilled work. Dkt. #11-1, pp.6-7. Moreover, the Commissioner argues that the ALJ’s

RFC accommodated plaintiff’s limitations in dealing with stress and interacting with

others by limiting him to simple, routine work. Dkt. #11-1, pp.7-8. Because the ALJ

determined that plaintiff was not disabled due to alcoholism, the Commissioner argues

that he was not required to assess whether his alcoholism was a contributing factor to

the finding of disability. Dkt. #11-1, p.10. Finally, the Commissioner argues that the ALJ

appropriately analyzed plaintiff’s subjective complaints. Dkt. #11-1, pp.10-12.



              Plaintiff replies that Dr. Jenouri’s opinion was impermissibly vague and

that the ALJ improperly conflated plaintiff’s drug abuse and alcoholism into the initial

disability determination. Dkt. #12.



              Physical Impairments

              On July 6, 2015, Gilbert Jenouri, M.D., conducted a consultative internal

medicine examination and determined that plaintiff would have a moderate restriction

                                            -6-
        Case 6:19-cv-06133-HKS Document 14 Filed 09/29/20 Page 7 of 12




lifting, carrying, and grasping with the left upper extremity. Dkt. #7, p.428. That opinion

was based upon an examination in which he observed left hand muscle atrophy with

thenar prominence on the left thumb and flexion contraction of the third, fourth and fifth

digits of the proximal interphalangeal joints of the left hand, with reduced grip strength.

Dkt. #7, p.428. Dr. Jenouri indicated that plaintif f was unable to zip, button and tie with

his left hand. Dkt. #7, p.428. The ALJ afforded Dr. Jenouri’s opinion great weight. Dkt.

#7, p.17.



              Dr. Jenouri’s opinion regarding plaintiff’s moderate limitation in capacity

for lifting, carrying, and grasping with the left upper extremity is accounted for by the

ALJ’s limitation of plaintiff to occasional reaching, handling and fingering with plaintiff’s

non-dominant left hand. See Burdick v. Comm’r of Soc. Sec’y, 18-CV-6881, 2020 WL

1445263, at *4 (W.D.N.Y. March 25, 2020) (consultative examiner’s opinion that plaintiff

would have moderate to marked restriction in ability to lift and carry consistent with

ALJ’s RFC limiting plaintiff to occasional lifting and carrying of 10 pounds or frequently

lifting and carrying less than 10 pounds); Ball v. Berryhill, 2018 WL 2041596, at *3

(W.D.N.Y. May 2, 2018) (plaintiff could perform occasional handling where consultative

examiner found moderate limitations in grasping on one side); Renee v. Berryhill, No,

15-CV-400, 2017 WL 6618737, at *3 (W.D.N.Y. Dec. 27, 2017) (moderate limitation is

adequately accounted for in a finding that plaintiff can perform such activities only

occasionally); See also SSR 83-10 (defining “occasional” as “occurring from very little

up to one-third of the time”).




                                              -7-
        Case 6:19-cv-06133-HKS Document 14 Filed 09/29/20 Page 8 of 12



              Mental Impairments

              In 1996, Congress enacted the Contract with America Advancement Act

(“CAAA”), which amended the Social Security Act so that an individual will not be

considered disabled if alcoholism or drug addiction would be a material contributing

factor to the Commissioner’s determination that the individual is disabled. Cage v.

Comm’r of Soc. Sec’y, 692 F.3d 118, 123 (2d Cir. 2012), citing 42 U.S.C. § 1382c

(a)(3)(J), cert. denied, 570 U.S. 919 (2013). In analyzing cases where substance abuse

is present, the regulations make clear that the ALJ must first make a determination as

to disability by following the five-step sequential evaluation process without segregating

any effects that might be due to substance use disorders. Colbert v. Comm’r of Soc.

Sec., 18-CV-702, 2019 WL 6648562, at *3 (W.D.N.Y. Dec. 6, 2019). In other words, the

ALJ’s initial disability determination should concern strictly symptoms, not causes. Id.

Where an ALJ conflates the affect of substance abuse with the initial disability

determination itself, remand is required. Piccini v. Comm’r of Soc. Sec., No. 13-CV-

3461, 2014 WL 4651911 at *12 (S.D.N.Y. Sept. 17, 2014). It is only after a plaintiff is

determined to be disabled and the medical records reveal substance abuse problems

that the ALJ considers whether drug addiction or alcoholism is a material contributing

factor to the finding of disability. Cage, 692 F.3f at 123. At that point, the critical

question is whether the SSA would still find the plaintiff disabled if he ceased using

drugs or alcohol. Id. It is the plaintiff’s burden to establish that his drug addiction or

alcoholism is not material to the determination that he is disabled. Id.



              On July 6, 2015, Christina Caldwell, Psy.D., conducted a consultative

psychiatric evaluation of plaintiff and determined that plaintiff’s psychiatric problems

                                              -8-
        Case 6:19-cv-06133-HKS Document 14 Filed 09/29/20 Page 9 of 12



may significantly interfere with his ability to function on a daily basis. Dkt. #7, p.422.

Specifically, Dr. Caldwell opined that plaintiff evidenced moderate limitations in his

ability to make appropriate decisions and relate adequately with others and moderate to

marked limitations in his ability to appropriately deal with stress. Dkt. #7, p.422. His

affect was observed to be anxious. Dkt. #7, p.421. Dr. Caldwell diagnosed major

depressive disorder, unspecified anxiety disorder and alcohol use disorder, in early

remission. Dkt. #7, p.422.



              On August 11, 2015, state agency consultant Dr. S. Juriga reviewed

plaintiff’s medical record and opined that, assuming plaintiff remained abstinent from

alcohol, he appears capable of working in a low contact, low stress environment. Dkt.

#7, p.430. Dr. Juriga further opined that plaintiff’s ability to deal with co-workers and the

public would be somewhat reduced, but adequate to handle brief and superficial

contact and that his ability to tolerate and respond appropriately to supervision would be

reduced, but adequate to handle ordinary levels of supervision in the customary work

setting. Dkt. #7, p.430.



              The ALJ did not address Dr. Juriga’s opinion, but afforded Dr. Caldwell’s

opinion great weight, emphasizing that her opinion was consistent with her examination

finding only mild memory problems and plaintiff’s own self-report of no problems with

daily activities. Dkt. #7, p.19. At the time of this consultative examination on July 6,

2015, plaintiff reported that he had been sober since January 1, 2015. Dkt. #7, pp.420

& 444. The ALJ noted that plaintiff’s “problems revolve around periods of substance


                                              -9-
         Case 6:19-cv-06133-HKS Document 14 Filed 09/29/20 Page 10 of 12



abuse and when sober his symptoms are decreased” and that plaintiff has

demonstrated “improvement in functioning when sober and maintaining attendance at

programs.” Dkt. #7, p.19. In support of that determination, however, the ALJ relied upon

a discharge summary from the Ontario Department of Mental Health Mental Health

Center stating that plaintiff “continued to abuse alcohol and other substances during

this episode of treatment” between August 3, 2015 and October 27, 2015, and noting

that plaintiff “tested positive for cocaine, alcohol and methamphetamine.” Dkt. #7,

p.449.



              The ALJ also noted that medical records indicated that plaintiff was

negative for depressed mood and anxiety at an appointment immediately following a 21

day rehabilitation program and opined that plaintiff has demonstrated improvement in

functioning when sober and maintaining attendance at programs. Dkt. #7, p.19.

However, that record, which is dated May 31, 2017, ten days after his release from

inpatient treatment, indicates that plaintiff had already returned to drinking. Dkt. #7,

p.454. Overall, the record reveals significant ongoing substance abuse treatment:

              October 21, 2014 - November 25, 2014 Inpatient

              January 3, 2015 - January 20, 2015         Outpatient

              January 20, 2015 - February 22, 2015       Inpatient

              February 22, 2015 - June 2, 2015           Residential

              June 2015                                  Residential

              May 5, 2016                                Completed Inpatient

              February 10, 2017 - February 22, 2017 Detox


                                            -10-
       Case 6:19-cv-06133-HKS Document 14 Filed 09/29/20 Page 11 of 12



              February 22, 2017 - March 8, 2017         Inpatient

              March, 2017                               Detox

              April 4, 2017 - April 6, 2017             Inpatient

              April 7, 2017 - April 10, 2017            Detox

              April 30, 2017 - May 21, 2017             Inpatient

              June 6, 2017 - June 20, 2017              Detox

              June 20, 2017 - August 2, 2017            Residential

Dkt. #7, pp.318, 435, 454, 458, 487-490. Moreov er, less than three months prior to his

hearing, plaintiff was diagnosed with bipolar disorder, alcohol use disorder, cocaine use

disorder, and opiod use disorder. Dkt. #7, p.487. T reatment notes from that inpatient

stay note that he struggled with emotional regulation, impulsive behavior and cravings

for alcohol and was discharged to the City Mission for violating the nicotine policy. Dkt.

#7, p.491.



              As the record suggests that the ALJ based his determination on a short-

lived period of sobriety and may not have considered evidence of significant effects of

ongoing substance abuse in his initial assessment of plaintiff’s RFC, remand is

required. See Anderson v. Berryhill, 14-CV-6937, 2017 WL 1154993, at *11 (E.D.N.Y.

March 27, 2017) (remanding where ALJ assessed plaintiff’s RFC during period of

sobriety and compliance with treatment despite consistent references to polysubstance

abuse); Piccini, 2014 WL 4651911 at *12 (remanding where ALJ’s decision indicated

that he may have improperly minimized or excluded symptoms because they may have

been caused by substance abuse); Day v. Astrue, 2008 WL 63285, at *6 (E.D.N.Y. Jan.


                                              -11-
       Case 6:19-cv-06133-HKS Document 14 Filed 09/29/20 Page 12 of 12



3, 2008) (remanding where it was unclear whether or not plaintiff’s alcoholism and drug

abuse were the basis for the ALJ’s determination that plaintiff was not disabled). Upon

remand, the ALJ should obtain updated m edical source opinion evidence, as it appears

that plaintiff’s condition deteriorated subsequent to Dr. Caldwell’s consultative

examination and was stale at the time of plaintiff’s hearing.



                                      CONCLUSION

              Based on the foregoing, plaintiff’s motion for judgment on the pleadings

(Dkt. #10), is granted in so far as plaintiff seeks remand for further proceedings and the

Commissioner’s motion for judgment on the pleadings (Dkt. #11), is denied.



              The Clerk of the Court is directed to close this case.



              SO ORDERED.



DATED:        Buffalo, New York
              September 29, 2020


                                           s/ H. Kenneth Schroeder, Jr.
                                          H. KENNETH SCHROEDER, JR.
                                          United States Magistrate Judge




                                            -12-
